1

2

3

4

5

6

7                              UNITED STATES DISTRICT COURT

8                            EASTERN DISTRICT OF CALIFORNIA

9

10   JERRY GRIFFIN, MICHELLE                    No. 2:19-cv-01477-MCE-DB
     BOLOTIN, MICHAEL SIENKIEWICZ,                  (and related cases)
11   AND JAMES B. OERDING,                      No. 2:19-cv-01501-MCE-DB
                                                No. 2:19-cv-01506-MCE-DB
12                    Plaintiffs,               No. 2:19-cv-01507-MCE-DB
                                                No. 2:19-cv-01659-MCE-DB
13          v.
14   ALEX PADILLA, in his official capacity     ORDER
     as Secretary of State of California,
15
                      Defendant.
16

17   AND RELATED CASES.
18

19         In accordance with the Ninth Circuit’s Order of December 16, 2019 in these

20   related cases, this Court’s Amended Memorandum and Order filed October 2, 2019 is
21   hereby VACATED.

22         IT IS SO ORDERED.

23   Dated: January 10, 2020

24

25

26
27

28
                                                1
